DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on Nov. 16, 2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 7, 8, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the fibers” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “POY yarns”, however, “POY” denotes “partially oriented yarns”, thus it appears the “yarns” after “POY” are not necessary.
Claim 8 recites the limitation “the heat set” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the technical front or technical back” in line 2. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildeman (US 6593256 B1), in view of Zafiroglu (US 5623888) and Tsiarkezos et al. (US 7141290 B2) (“Tsiarkezos”).
With respect to claim 1, Wildeman discloses a stitch-bonded fabric used as an absorbent material (abstr., col. 3, lines 21-25), comprising a fibrous web layer – element 20 - having a plurality of fibers having a first length oriented substantially in a cross-direction of the fabric at an angle overlapping the range of the angles recited in claim 1 – since fibers of element 20 form a nonwoven batt of fibers it would be obvious to one of ordinary skill in the art that there are fibers in element 20 that are oriented substantially at an angle overlapping the range recited in the claim; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Wildeman is silent with respect to the length of the fibers as recited in the claim.  Zafiroglu discloses a fibrous web used as an absorbent material (toweling) (abstr., col. 1, lines 10-16), wherein the fibers have a length of 39 mm (col. 9, lines 2-5), the length of the fibers being within the recited range.  Wildeman is silent with respect to the basis weight of the fibrous web layer as recited in the claim.  Zafiroglu discloses the basis weight of the fibrous web of from 15 to 100 g/m2 (col. 3, lines 45-53), the range overlapping the recited range.  It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the fibrous web layer of Wildeman having fibers having the length as disclosed in Zafiroglu, the web layer having basis weight as disclosed in Zafiroglu, as such fiber length and basis weight are known in the art of fibrous webs used in absorbent materials.
Wildeman discloses unlimiting examples of a pattern of stitches, the fibrous web layer being stitch-bonded with yarns, wherein the plurality of fibers having the first length are captured by multiple stitches, machine direction and cross-direction being substantially orthogonal to each other (col. 56, lines 25-40, Figs. 2 and 3), the stitches spaced in a spacing range in the machine direction overlapping the range recited in claim 1 (col. 5, lines 51-55); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Wildeman is silent with respect to the pattern of linear stitches and the spacing of the stitches in the machine direction as recited in the claim.  Zafiroglu discloses the fibrous web being stitch-bonded using a pattern of linear stitches, the spacing of the stitches along the machine direction overlapping the range of spacing recited in claim 1 (col. 4, lines 32-41).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to stitch-bond the fibrous web of Wildeman with a pattern of linear stitches and at a spacing in the machine direction as disclosed in Zafiroglu, as linear stitch pattern and the spacing in the machine direction are known in the art of absorbent materials.
The references are silent with respect to the linear stitches being depressed below exposed wales between the linear stitches along machine direction and a density of fibers and yarn within the stitches as recited in the claim.  Tsiarkezos discloses a stitch-bonded fabric wherein the yarns are polyester POY (abstr., col. 9, lines 3-22), the yarn being heat-set, and thus shrunk (col. 9, lines 23-38), the heat-set fabric being a dimensionally stable fabric (col. 9, lines 48-56).  Since the yarn of Wildeman can be a polyester yarn (col. 5, lines 16-21), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the yarn of Wildeman of polyester POY and heat-set it to provide for a dimensionally stable fabric.  It would have been obvious to one of ordinary skill in the art that shrunken yarn would have a shortened length and thus it would be depressed below exposed wales between the linear stitches along the machine direction.
Regarding the density of fibers and yarn enclosed within the stitches, since the basis weight of the fabric according to Wildeman and Zafiroglu overlaps the range recited in the claim and the yarn that bonds the fibers is shrunk as taught by Tsakiezos, it would be obvious to one of ordinary skill in the art that the fabric according to the references has a density of fibers and yarn enclosed within the stiches that satisfies the density of claim 1.
Regarding claim 2, Wildeman, Zafiroglu and Tsiarkezos teach the fabric of claim 1.  Since the basis weight of the fabric according to Wildeman and Zafiroglu overlaps the range recited in the claim and the yarn that bonds the fibers is shrunk as taught by Tsakiezos, it would be obvious to one of ordinary skill in the art that the fabric according to the references has a density of fibers and yarn enclosed within the stiches that satisfies the density of claim 2.
As to claim 3, Wildeman, Zafiroglu and Tsiarkezos teach the fabric of claim 1.   Wildeman discloses the fibrous web layer comprising more than 50% cellulosic fibers (col. 3, lines 62-67).
With respect to claim 4, Wildeman, Zafiroglu and Tsiarkezos teach the fabric of claim 4.  Wildeman discloses the fibrous web layer comprises non-absorbent fibers (col. 3, lines 63-67, col. 4, lines 49-54).
Regarding claim 5, Wildeman, Zafiroglu and Tsiarkezos teach the fabric of claim 1.  Wildeman discloses the fibrous web layer comprises absorbent fibers (col. 3, lines 62-67).
As to claim 6, Wildeman, Zafiroglu and Tsiarkezos teach the fabric of claim 1.  Tsiarkezos discloses the yarn being heat-set, implying the yarns are being heat-set in machine direction and cross-direction (col. 9, lines 23-38).
With respect to claim 7, Wildeman, Zafiroglu and Tsiarkezos teach the fabric of claim 1.  Tsakieros discloses POY (col. 9, lines 3-8, 23-38).
Regarding claim 9, Wildeman, Zafiroglu and Tsiarkezos teach the fabric of claim 1.  Tsiarkezos discloses the fibrous web density of from about 0.2 to about 0.12 g/cm3 (col. 2, lines 24-28), which overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2113).  It would have been obvious to one of ordinary skill in the art to form the fibrous web of Wildeman having density as disclosed in Tsiarkezos, as such density is known in stitch-bonded fabrics.
As to claim 13, Wildeman, Zafiroglu and Tsiarkezos teach the fabric of claim 1.  Wildeman discloses an additional layer on the technical back – element 14 (col. 3, lines 21-30).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildeman, in view of Zafiroglu and Tsiarkezos, and further in view of Goda et al. (US 2015/0359687 A1) (“Goda”).
With respect to claim 10, Wildeman, Zafiroglu and Tsiarkezos teach the fabric of claim 1, but are silent with respect to a thickness of the fibrous web layer as recited in the claim.  Goda discloses an absorbent material comprising a fibrous web – absorbent core - having a thickness of 3 mm (abstr., 0051, 0052, 0057, 0058, 0151, 0155, Fig. 2).  The thickness of the fibrous web is within the recited range.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the fibrous web of Wildeman having the thickness as discloses in Goda, as such thickness is known in the art of absorbent fiber webs; changes in size are within the purview of a person skilled in the art (MPEP 2144.04).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildeman, in view of Zafiroglu and Tsiarkezos, and further in view of Zafiroglu (US 2009/0280710 A1) (“Zafiroglu 2”).
With respect to claim 11, Wildeman, Zafiroglu and Tsiarkezos teach the fabric of claim 6, but are silent with respect to a meltable layer positioned between two fibrous webs.  Zafiroglu 2 discloses a fibrous web used in absorbing fabrics, comprising a meltable layer positioned between two fibrous webs, the fibrous web needlepunched and the fibrous web heated to melt the meltable layer to remove the thermal stresses in the fibrous web (0012, 0017, 0023-0025, Fig. 2A).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fibrous web of Wildeman with a meltable layer between two fibrous webs, to allow for removal of thermal stresses within the fibrous web.

Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildeman, in view of Zafiroglu and Tsiarkezos, and further in view of Knapmeyer et l. (US 2014/0343526 A1) (“Knapmeyer”).
With respect to claim 8, Wildeman, Zafiroglu and Tsiarkezos teach the fabric of claim 6, but are silent with respect to the heat-set comprising an embossed pattern.
Knapmeyer discloses a fibrous web for use as an absorbent material (abstr., 0001) which is heat-set by embossing, thus, the fabric comprises an embossed pattern (0046).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to heat-set the fabric of Wildeman, Zafiroglu and Tsiarkezos by embossing the fabric as it is known in the art of fibrous webs to heat-set them by embossing.
Regarding claim 12, Wildeman, Zafiroglu and Tsiarkezos teach the fabric of claim 1, but are silent with respect to the fibrous layer as recited in the claim.  Knapmeyer discloses a fibrous web for use as an absorbent material (abstr., 0001), which is a multilayer fibrous web (0060), and thus, it includes a central layer positioned between two absorbent layers.  Wildeman discloses element 20 comprising randomly oriented and substantially unbonded and untangled fibers with a cellulosic content of greater than about 50% (col. 3, lines 62-67, Fig. 2), element 20 interpreted as a central layer.  It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fibrous web of Wildeman with two absorbent layers, such that element 20 is positioned between two absorbent layers as multilayer fibrous webs are known in the art of absorbent materials, and duplication of parts has no patentable significance, unless a new and unexpected result is produced.  In re Harza, 277 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildeman, in view of Zafiroglu and Tsiarkezos, and further in view of Zafiroglu et al. (US 2003/0070739 A1) (“Zafiroglu 3”).
With respect to claim 14, Wildeman, Zafiroglu and Tsiarkezos teach the fabric of claim 1 but are silent with respect to the fibrous web layer being stitch-bonded with a second yarn as recited in the claim.  Zafiroglu 3 discloses a stich bonded structure comprising yarn stitches – elements 154, the structure further stitch-bonded with a second yarn forming protective undelaps of stitched-in stitches (abstr., 0133, Figs. 6H, 6J).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to stitch-bond the fibrous web of Wildeman with a second yarn forming protective underlaps of stitched-in stitches, for protection of the originally stitched-in stitches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783